Citation Nr: 0807237	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  01-07 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for hallux valgus.

2.  Entitlement to an evaluation in excess of 20 percent for 
status post lateral ligament reconstruction of the right 
ankle (previously right ankle strain) from September 1, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active service from July 1983 to August 1984.  
He had service from February 21, to May 3, 1989, from which 
he received an uncharacterized discharge while in an entry 
level status, as being unqualified for further service.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from September 2000 and April 2003 rating 
decisions.  In September 2000, the RO, in part, granted 
service connection for right ankle strain secondary to the 
service-connected left ankle disability, and assigned a 10 
percent evaluation.  In April 2003, the RO denied service 
connection, in part, for hallux valgus.

By rating action in February 2005, the RO assigned a 
temporary total rating for convalescence under the provisions 
of 38 C.F.R. § 4.30 following right ankle surgery, effective 
from May 7, 2004, to August 31, 2004, and thereafter assigned 
a rating of 20 percent from September 1, 2004 for the left 
ankle impairment.  In light of the ratings assigned for the 
right ankle disability for different periods during the 
pendency of this appeal, the Board, in October 2005, 
recharacterized the right ankle issue to better reflect the 
appropriate adjudicatory matters on appeal, and adjudicated 
entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle strain for the period prior to 
September 1, 2004.

Also in October 2005, the Board remanded the issues of 
service connection for hallux valgus and an increased rating 
for the right ankle disability from September 1, 2004 to 
afford the veteran due process and for other development.  
Following completion of the Board's requested actions, the RO 
continued the denial of the veteran's claim (as reflected in 
a September 2007 supplemental SOC (SSOC)) and returned these 
matters to the Board for further appellate consideration.    


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The claims file does not include medical evidence of a 
nexus between hallux valgus and the veteran's military 
service and/or a service connected disability.  

3.  Status post lateral ligament reconstruction of the right 
ankle is manifested by pain, with some degree of laxity, 
without ankylosis; functional loss of use due to 
fatigability, pain, or during flare-ups commensurate; no more 
than moderate limitation of motion is demonstrated.


CONCLUSIONS OF LAW

1.  Hallux valgus disorder was not incurred or aggravated by 
active military service or a service connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2007). 

2.  The criteria for a rating in excess of 20 percent 
disabling for status post lateral ligament reconstruction of 
the right ankle have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.7, 4.20, 4.71a, including Diagnostic Code 5271 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in December 2002, March 2004 and December 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claims, identified the veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
requested that the veteran send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

In the matter now before the Board, the documents 
substantially meeting the VCAA's notice requirements - 
addressed above-were furnished to the veteran after the 
initial rating action on appeal.  However, the Board finds 
that any delay in issuing section 5103(a) notice did not 
affect the essential fairness of the adjudication, in that 
this claim was fully developed and readjudicated after notice 
was provided.  See e.g. the Supplemental Statement of the 
Case of September 2007.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. 
Cir. 2006).  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

Additionally, the Board finds that the veteran received 
appropriate notice, with respect to the increased rating 
claim, under  Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  In particular, a December 2006 
letter from VA informed the veteran that a disability rating 
will be determined by applying relevant criteria which 
typically provide for a range in severity of a particular 
disability from 0 percent to as much as 100 percent.    

Here, the veteran was not prejudiced by the flaws in the 
original VCAA letter.  In the December 2006 letter, the 
veteran was notified that disabilities are rated on the basis 
of diagnostic codes and was told of the need to present 
evidence to meet the rating criteria and to establish an 
effective date of an award.  The specific rating criteria for 
evaluating the pertinent disabilities were provided to the 
veteran in the February 2003 statement of the case as well as 
in the Board decision of February 2005, in which the same 
service connected disorder was evaluated for an earlier 
period.  In addition, statements of the veteran's 
representative reflect actual knowledge of what evidence was 
needed.  Further, the December 2006 notice specifically told 
the veteran to submit evidence from employers and those who 
knew him as to the impact of his disability on daily life and 
employment.  The veteran thus had a meaningful opportunity to 
participate in the adjudication process, so the veteran was 
not prejudiced by the delay in receiving all required notice.  
See Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claims.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Factual Background

Service treatment records are silent as to complaints, 
findings, treatment or diagnoses relating to hallux valgus. 

Bilateral pes planus with hallux valgus was identified on a 
VA podiatry examination conducted in August 2002.  

The veteran was afforded a VA examination in January 2003. 
The examiner noted the presence of bilateral pes planus as 
well as forefoot valgus deformity on the left forefoot; the 
absence of significant valgus deformity on the right was also 
documented.  The examiner commented that there was little, if 
any significant hallux valgus on either side.  

The veteran testified about his bilateral ankle problems at a 
personal hearing held at the RO in April 2003.  He also 
submitted letters from three friends who have known about his 
ankle problems for several years.

The veteran underwent lateral ligament reconstruction on his 
right ankle on May 7, 2004.  A temporary total evaluation was 
assigned from May 7, 2004 based on surgical treatment 
necessitating convalescence, which evaluation continued 
through August 31, 2004.  

On VA medical examination on September 21, 2004, the veteran 
complained of swelling and decreased range of motion.  He 
reported that following the May 2004 surgery, the right ankle 
was in a cast for 5 weeks and then in an upright boot for 
another four weeks.  Thereafter he went to an ankle stirrup 
and air cast.  He presented with an aircast and ambulated 
with a cane, used for balance.  Objectively, there was some 
swelling along the lateral aspect of the right ankle, mainly 
around the incision site.  However, no overall edema was 
appreciated.  There were no rashes, exudates, lesions, or 
ulcerations in the right ankle.  There was fine hair on the 
ankles and toes, and the toenails showed no clubbing, 
pitting, ridging, or bands.  He had full range of motion of 
all digits.  Dorsiflexion on the right was from 0 to 10 
degrees, with plantar flexion from 0 to 30 degrees.  Dorsalis 
pedis and posterior tibialis pulses were present, and 
reflexes were 2/4 and normal. Babinski was negative.  There 
was sensory deficit to light touch on the lateral aspect of 
the right ankle below the surgical incision.  The surgical 
scar was approximately 6 centimeters on the lateral aspect of 
the right ankle described as well healed with slight 
swelling, hyperpigmented and with no adhesions.  The examiner 
also commented to the effect that during flare-ups and on 
repeated use, the veteran would experience increased pain, 
weakness, and limited functional ability in the right ankle.  
Improvement was anticipated.  However the examiner did not 
express the extent of functional loss in terms of degrees of 
additional range of motion loss.  The diagnosis, in pertinent 
part, was status post lateral ligament reconstruction, right 
ankle.  

Pursuant to the Board's October 2005 Remand, the veteran was 
afforded a VA podiatry examination in March 2007 for the 
purpose of determining the etiology of the veteran's hallux 
valgus.  Mild hallux valgus, bilateral, without bunion was 
diagnosed.  In response to the question as to whether it is 
at least as likely as not that any identified hallux valgus 
deformity is proximately due to, the result of, or being 
aggravated by the service- connected left foot/ankle 
disability and/or right ankle disability, the examiner stated 
that hallux valgus is an idiopathic condition unrelated to 
this veteran's ankle problems.

The March 2007 VA podiatry examination also addressed the 
veteran's right ankle.  Objectively, the right ankle showed 
no pitting edema.  There was some soft tissue bulge on the 
lateral aspect of the ankle with essentially no pitting 
edema. There was a well-healed surgical scar in the lateral 
aspect of the ankle.  Eversion of the right ankle was within 
normal limits.  Inversion demonstrated some degree of laxity.  
The range of motion was 0-15 degrees of dorsiflexion and 0-45 
degrees of plantar flexion.  There was pes planus present in 
the right foot without heel cord eversion.  No other 
abnormalities were noted at the level of the right foot and 
ankle.  Calf size was measured at 17 inches right and 16.5 
inches left.  While there was a mild degree of hallux valgus 
on the right and slightly greater hallux valgus on the left, 
there was no significant bunion or evidence of inflammation, 
redness or swelling in the area of the first 
metatarsophalangeal joint.  The veteran alleged some 
discomfort in the plantar fascia area of both feet.  This, 
however, did not appear to be a primary concern.  The 
examiner commented that the absence of swelling and/or calf 
atrophy did not substantiate significant weakness in the 
right ankle, though there was evidence of residual lateral 
instability on the right side.  This did not indicate that 
any further restrictions in range of motion would occur with 
repetitive use or that there was any prospect of ankylosis at 
this time.  The examiner noted that the presence of pain, a 
strictly subjective symptom, could indeed limit functional 
ability by decreasing tolerance to weight bearing and walking 
and contribute to some weakness and fatigue.  This, however, 
would not manifest itself in loss of range of motion of the 
ankle or foot or in any form of ankylosis.

Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Although the veteran asserts that his hallux valgus is 
related to his service connected bilateral ankle disorders, 
the record does not show, nor does the veteran contend, that 
he, or the authors of the lay statements made on his behalf, 
have specialized education, training, or experience that 
would qualify them to provide an opinion as to whether his 
hallux valgus was caused or aggravated by military service 
and/or a service connected disability.  It is now well 
established that where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  See, Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

In this case, the veteran's representative argues that the 
March 2007 examination failed to address whether the 
veteran's service connected ankle disorders aggravated the 
veteran's hallux valgus.  The Board does not agree.  The 
March 2007 examination does not support any association 
between hallux valgus and the veteran's service connected 
ankle disabilities.  The examiner noted that the conditions 
were unrelated.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002).   

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment. 38 
C.F.R. § 4.10.

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

527
0
Ankle, ankylosis of:

In plantar flexion at more than 40º, or in 
dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity
4
0

In plantar flexion, between 30º and 40º, or in 
dorsiflexion, between 0º and 10º
3
0

In plantar flexion, less than 30º
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2007)

527
1
Ankle, limited motion of:

Marked
20

Moderate  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007)

527
2
Subastragalar or tarsal joint, ankylosis of:

In poor weight-bearing position  
20

In good weight-bearing position
10
38 C.F.R. § 4.71a, Diagnostic Code 5272 (2007)

528
4
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007)


 
38 C.F.R. § 4.71, plate 2 (2007)

Following the May 2004 right ankle surgery 38 C.F.R. § 4.30, 
the veteran was awarded a temporary total evaluation for 
convalescence for a period of three months pursuant to an 
unappealed July 2004 rating until August 31, 2004.  
Thereafter, he was assigned a 20 percent evaluation.  The 
question to be resolved is whether he is entitled to a rating 
in excess of 20 percent from September 1, 2004.

The Board observes that an August 2002 VA examiner opined 
that the veteran's many subjective complaints in the right 
lower extremity were not related to the service-connected 
right ankle disability.  The clinical findings from the two 
VA examinations conducted after his surgery showed nearly 
full range of motion in the right ankle.  The September 2004 
examination reported manifestations consistent with a 
continuation of the healing process.  Although the September 
2004 examination reported some swelling mainly near the 
incision site, there was no edema appreciated.  There were no 
rashes, exudates, lesions, or ulcerations in the right ankle.  
The March 2007 examination noted that pain would not manifest 
by additional loss of range of motion.  Inversion 
demonstrated some degree of laxity, but no appreciable 
instability was noted.  

The 20 percent evaluation assigned right ankle disability 
under Diagnostic Code 5271 contemplates marked limitation of 
motion.  The Board notes that there is no basis for a rating 
in excess of 20 percent based on limitation of motion due to 
any functional loss as the veteran is receiving the maximum 
schedular rating for limitation of motion of the ankle.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997). 

Furthermore, an evaluation in excess of 20 percent is not 
warranted under any of the other provisions of the rating 
code, as ankylosis is not present; therefore the criteria set 
forth in Diagnostic Code 5270 pertaining to ankylosis are 
inapplicable and cannot serve as the basis for an increased 
rating.  The March 2007 examination documented the absence of 
swelling and/or calf atrophy as not substantiating 
significant weakness in the right ankle, though there was 
evidence of residual lateral instability on the right side.  
The extent of any ankle laxity present did not approximate a 
moderate to moderately severe other foot injury to warrant a 
separate compensable evaluation pursuant to Diagnostic Code 
5284.  Evaluation of the veteran's condition under other 
Diagnostic Codes would not be more beneficial to the veteran 
in the absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.

As to functional loss under 38 C.F.R. §§ 4.40, 4.45, and 
4.59, and the holding in DeLuca, the Board finds that an 
evaluation in excess of 20 percent from September 1, 2004, is 
not warranted.  The examiner who conducted the March 2007 
examination commented that the absence of swelling and/or 
calf atrophy did not substantiate significant weakness in the 
right ankle, though there was evidence of residual lateral 
instability on the right side.  It was not stated that any 
further restrictions in range of motion would occur with 
repetitive use or that there was any prospect of ankylosis at 
the time.  The presence of pain, a strictly subjective 
symptom, could indeed limit functional ability by decreasing 
tolerance to weight bearing and walking and contribute to 
some weakness and fatigue.  This, however, would not manifest 
itself in loss of range of motion of the ankle or foot or in 
any form of ankylosis.  The Board finds that the foregoing 
clinical discussion demonstrates that the assigned evaluation 
is sufficient to encompass the disorder at issue and a rating 
in excess of 20 percent under the criteria for functional 
loss after September 1, 2004, is not warranted.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for hallux valgus is denied.  

Entitlement to an evaluation in excess of 20 percent for 
status post lateral ligament reconstruction of the right 
ankle from September 1, 2004 is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


